Citation Nr: 1826030	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a heart disorder, to include as secondary to the claimed cervical spine, lumbar spine, and left knee disorders.

5. Entitlement to service connection for headaches, to include as secondary to the claimed cervical spine, lumbar spine, and left knee disorders.

6. Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to the claimed cervical spine, lumbar spine, and left knee disorders.

7. Entitlement to total individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to July 1967 and from April 1970 to August 1978.  He served in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Manila Regional Office in Pasay City, Philippines (RO) of the Department of Veterans Affairs, and a March 2015 Board remand. 

In March 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the record. 

In a November 2012 Notice of Disagreement, the Veteran attempted to raise a claim of clear and unmistakeable error (CUE) with the August 2012 rating decision denying him entitlement to service connection for a cervical spine disorder; a lumbar spine disorder; a left knee disorder; a heart disorder, to include as due to a cervical spine, lumbar spine, and left knee disorders; headaches, to include as due to a cervical spine, lumbar spine, and left knee disorders; and a psychiatric disorder, including depression, to include as due to a cervical spine, lumbar spine, and left knee disorders.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim and that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017). 

First, remand is warranted to attempt to obtain verification of the dates of the Veteran's active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (2017). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records. 38 C.F.R. § 3.159(c)(2). The Veteran's DD-214 indicated that the Veteran had periods of active duty service and inactive duty service from March 1964 to August 1978. An April 1974 service treatment record from a VA Orthopaedic Clinic noted that the Veteran was involved in a motor vehicle accident in 1968 which resulted in pain in the left low paraspinals area commencing the following day. The Veteran also reported that his neck was injured in the accident. However, the record does not clearly document the exact dates of the Veteran's period of active duty, ACDUTRA, and INACDUTRA. This must be verified prior to a determination of service connection.

Second, remand is also required for adequate VA examinations. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Cervical and Lumbar Spine Disorders

A review of the Veteran's August 1978 separation examination showed complaintso f recurrent back pain.  The physician's summary section documented painful neck and low back pain. The Veteran's STRs showed a diagnosis of neck strain, chronic, in March 1974, complaints of cervical pains on numerous occasions including in June 1973, October 1973, and November 1973. 

The Veteran testified at the March 2014 Board hearing that his job in the Navy was a Storekeeper, and often required him to carry many things of varying weights, up and down ladders. He further testified about an incident where he slipped on a ladder with a heavy load and felt his spine collapse. 

The Veteran also submitted a November 2012 private physician note which opined tat the lumbar and cervical spine degenerative problems were directly linked to the Veteran's military service.

A July 2012 Disability Benefits Questionnaire was completed. The VA examiner, after reviewing the Veteran's claims file and a December 2011 VA medical opinion, opined that the Veteran's cervical spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The VA examiner gave heavy probative weight to treatment records signed by specialists, specifically a May 1974 VA orthopaedic opinion. The May 1974 VA orthopaedic treatment note stated that there were negative X-ray and MRI study findings and that the orthopaedist could not see an organic basis for the Veteran's complaints. The July 2012 examiner then dismissed the Veteran's subjective neck complaints as being mislabeled "chronic" because it was done so by non-specialists with no objective basis for the assessment. The July 2012 examiner relied on an August 1978 separation examination which allegedly showed a clearly normal spine with no mention of any chronic compensable neck condition while in service. However, an April 1974 service treatment record showed that the Veteran was reported to have been in a motor vehicle accident in 1968, which may have occurred during a qualifying period of service. It was also noted that after this accident, the Veteran began to experience neck pain. Furthermore, there was a notation of painful neck on the August 1978 separation examination. Thus, a new VA examination is necessary to reconcile these inconsistencies.

The VA examiner also opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted that a review of the Veteran's service medical records showed no consultation record regarding any lower back complaints while in service. However, an April 1974 service treatment record showed that the Veteran was reported to have been in a motor vehicle accident in 1968, which may have occurred during a qualifying period of service. It was also noted that after this accident, the Veteran began to experience pain in the left lower paraspinal area. Moreover, the examiner considered the Veteran's separation report of medical examination dated August 29, 1978, to be the most pertinent evidence since it showed a normal spine with no mention of chronic, compensable spine condition while in service. However, there was a notation of recurrent back pain and lower back pain on the August 1978 separation examination. Thus, a new VA examination is necessary to reconcile these inconsistencies and deficiencies.

Left Knee Disorder

At the March 2014 Board hearing, the Veteran testified that he experienced left knee pain as a result of the strain of carrying heavy loads during his military service. The Veteran also testified that he would have to climb up and down ladders to transport supplies and items from different parts of submarine to another. In a September 2012 Notice of Disagreement, the Veteran asserted that he lifted and transferred thousands of pounds of weight on a daily basis. 

A November 2012 private physician opinion noted that the Veteran received trauma to his left knee from the loads he was carrying during the performance of his military duties. Moreover, the private physician opinion stated that medically, the appearance of or manifestations of degenerative problems have no fixed time or date and that the degenerative progress in its early stages may not be visible, yet may still cause symptoms. The private physician also considered the Veteran's post separation work history, and concluded that because the Veteran's civilian work was purely a desk bound occupation and because he did not engage in work that came close to the physicality of his military career, the Veteran's left knee problems were a result of the traumas initiated during his work in the military.

A July 2012 Disability Benefits Questionnaire was completed. The VA examiner, after reviewing the Veteran's claims file and a December 2011 VA medical opinion, opined that the Veteran's left knee disorder was less likely than not due to his MOS as a storekeeper in the military. The VA examiner relied on the absence of treatment records for knee complaints in service, as well as the Veteran's August 1978 separation examination where in the Veteran denied "trick" or lock knee. The August 1978 separation examination did note swollen or painful joints, although it is unclear which joints the Veteran was referencing.  Thus, a new examination is necessary to address the deficiency.

Heart Disorder

The Veteran's August 1978 separation examination summary noted that the Veteran experienced chest pain, shortness of breath, palpitations and a pounding heart. The Veteran testified at the March 2014 Board hearing that he experienced a heart attack in 2001 resulting in a stent placed into his heart on two separate occasions. In a March 2013 letter, the Veteran asserted that due to decades of suffering chronic neck and back pain, he became more susceptible to heart palpitations.

A November 2011 Disability Benefits Questionnaire was completed. After reviewing the Veteran's VA claims file, the examiner opined that the Veteran's coronary artery disease (CAD) was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted that the Veteran's acute myocardial infarction occurred 22 years after his discharge from the military, and that in the absence of objective findings of ischemia during service or a year after his discharge, relating the complaints of chest pains, palpitations and shortness of breath to CAD in the absence of a physical examination or laboratory findings would be speculative. The examiner further reported that other factors such as age, hypercholesterolemia, smoking, diabetes, and hypertension must also be taken into account before a positive relation could be established. The regarding speculation is not supported by an explanation of why the other factors could not be taken into account and an opinion provided.. Moreover, the examiner did not address secondary service connection for a heart disorder, to include as due to cervical, lumbar, and knee disorders. Thus, a new examination is necessary to address these deficiencies. 

Headaches

The Veteran testified at the March 2014 Board hearing that he had headaches during service and since his separation from service. The Veteran's August 1978 separation examination documents severe headaches occasionally. 

A January 2012 Headaches Disability Benefits Questionnaire was completed. The VA examiner diagnosed headaches secondary to cerebrovascular disease. The VA examiner did not have access to the claims folder, but stated the Veteran's CPRS notes were reviewed. The VA examiner noted that in a November 2011 opinion, the examiner opined that the Veteran's severe headaches were at least as likely as not incurred in service. The VA examiner noted that the Veteran experienced headache pain, with prostrating attacks of migraine headache pain and that they occurred very frequently. 

In July 2012, a Disability Benefits Questionnaire was completed. In an attempt to reconcile the contrasting opinions, the July 2012 VA examiner noted that after the November 2011 opinion was rendered, a January 2012 Cranial CT Scan (Plain) was conducted and yielded a diagnosis of basal vessel atherosclerosis, which is a cerebrovascular disease. The July 2012 VA examiner stated that because existence of the cerebrovascular disease could not be denied, along with the Veteran's mid sexagenarian status, the compromised anatomical vascular function in the said areas of distribution was at least as likely as not the main cause of the Veteran's present headaches and was less likely than not incurred in or caused by the claimed headaches in-service. However, the July 2012 DBQ report did not consider secondary service connection to include as due to cervical, lumbar, and knee disorders. Thus, a new VA examination is necessary to address these deficiencies. 

Psychiatric Disorder

The Veteran testified at the March 2014 Board hearing that he felt depressed because he experienced so much pain for a number of years. 

A November 2016 VA examination was conducted. The VA examiner diagnosed depression secondary to chronic pains and medical conditions, and chronic pain syndrome due to back, cervical, and knee conditions. After an in-person examination and review of the Veteran's claims folder, the VA examiner determined that the Veteran was occupationally and socially impaired with deficiencies in most areas, such as work, school family relations, judgment, thinking and/or mood.  The VA examiner opined that it was at least as likely as not that the Veteran's depression was proximately due to or the result of his chronic pain syndrome secondary to his multiple medical conditions, namely his back, cervical neck, and knee conditions.  The VA examiner cited a number of medical journals and statistics to support the conclusion. 

While the VA examiner concluded with a positive nexus opinion, the Veteran's back, cervical neck, and knee conditions have not yet been service connected, and therefore secondary service connection cannot, as a threshold matter, be established. The VA examiner did not address direct service connection for a psychiatric disorder. Thus, remand is necessary to address this deficiency.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. Contact all appropriate sources in order to verify the specific dates of any active duty, ACDUTRA, and INACDUTRA service between March 1964 and August 1978. Document for the claims file what repositories were contacted and why. If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information. All verified dates of service and all responses received should be documented in the claims file. Any outstanding service personnel records (SPRs) and service treatment records (STRs) should also be obtained and associated with the claims file. Records concerning service merely denoting the amount of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.

The AOJ must make as many attempts for these records as are necessary to comply with this VA regulation and document these attempts in a memo to the file if such records are determined to be unavailable. Appropriately notify the Veteran and his representative if unable to obtain these records. 

4. After any additional records are associated with the claims file and verification of the Veteran's service dates has been exhausted, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any lumbar or cervical spine disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

(a) First, the examiner must determine each of the Veteran's cervical spine disorders. If no cervical spine disorder is noted, please address the prior opinions of record and explain why no such current diagnosis is warranted.

(b) Second, the examiner must opine whether each diagnosed cervical spine disorder at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service.

The examiner must address the following: 1) the Veteran's March 2014 Board hearing testimony, 2) notation on the August 1978 separation examination indicating painful neck, 3) a diagnosis of neck strain, chronic in March 1974, 4) complaints of cervical lumbar pains in June 1973, October 1973, and November 1973, 5) the November 2012 private physician opinion which opined his current of degenerative problems of the cervical spine was directly linked to the Veteran's military service, and 6) the various lay statements of record supporting the Veteran's claim.

5. After any additional records are associated with the claims file and verification of the Veteran's service dates has been exhausted, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any lumbar spine disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

(a) First, the examiner must determine each of the Veteran's lumbar spine disorders. If no lumbar spine disorder is noted, please address the prior opinions of record and explain why no such current diagnosis is warranted.

(b) Second, the examiner must opine whether each diagnosed lumbar spine disorder at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service.

The examiner must address the following: 1) the Veteran's March 2014 Board hearing testimony, 2) notation on the August 1978 separation examination indicating recurrent back pain and lower back pain, 3) the November 2012 private physician opinion which opined his current of degenerative problems of the lumbar spine was directly linked to the Veteran's military service, and 4) the various lay statements of record supporting the Veteran's claim.

6. After any additional records are associated with the claims file and verification of the Veteran's service dates has been exhausted, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any left knee disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

(a) First, the examiner must determine each of the Veteran's left knee disorders. If no left knee disorder is noted, please address the prior opinions of record and explain why no such current diagnosis is warranted.

(b) Second, the examiner must opine whether each diagnosed left knee disorder at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service.

The examiner must address the following: 1) the Veteran's March 2014 Board hearing testimony, 2) notation on the August 1978 separation examination indicating swollen and painful joints, 3) the November 2012 private physician opinion which opined his current of degenerative problems of the left knee was directly linked to the Veteran's military service, and 6) the various lay statements of record supporting the Veteran's claim.

7. After any additional records are associated with the claims file and verification of the Veteran's service dates has been exhausted, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any heart disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

(a) First, the examiner must determine each of the Veteran's heart disorders. If no heart disorder is noted, please address the prior opinions of record and explain why no such current diagnosis is warranted.

(b) Second, the examiner must opine whether each diagnosed heart disorder at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service.

(c) Third, the examiner must opine whether each diagnosed heart disorder at least as likely as not (50 percent or greater probability) was caused by the Veteran's cervical spine, lumbar spine, and knee disorders.

(d) Fourth, the examiner must opine whether each diagnosed heart disorder at least as likely as not (50 percent or greater probability) was aggravated by the Veteran's cervical spine, lumbar spine, and knee disorders.

The examiner must address the following: 1) the Veteran's March 2014 Board hearing testimony,  and 2) the notation on the August 1978 separation examination indicating shortness of breath, chest pain, palpitation and pounding heart.

8. After any additional records are associated with the claims file and verification of the Veteran's service dates has been exhausted, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any headaches. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

(a) First, the examiner must determine if the Veteran currently has diagnosed headaches. If no headaches are noted, please address the prior opinions of record and explain why no such current diagnosis is warranted.

(b) Second, the examiner must opine whether headaches are at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service.

(c) Third, the examiner must opine whether headaches at least as likely as not (50 percent or greater probability) were caused by the Veteran's cervical spine, lumbar spine, and knee disorders.

(d) Fourth, the examiner must opine whether headaches at least as likely as not (50 percent or greater probability) were aggravated by the Veteran's cervical spine, lumbar spine, and knee disorders.

The examiner must address the following: 1) the Veteran's March 2014 Board hearing testimony, 2) notation on the August 1978 separation examination indicating severe headaches occasionally, and 3) the November 2011 VA examiner's opinion that the Veteran's headaches were at least as likely as not incurred in service.

9. After any additional records are associated with the claims file and verification of the Veteran's service dates has been exhausted, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any psychiatric disorder, to include depression. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

(a) First, the examiner must determine each of the Veteran's psychiatric disorders. If no psychiatric disorder is noted, please address the prior opinions of record and explain why no such current diagnosis is warranted.

(b) Second, the examiner must opine whether each diagnosed psychiatric disorder at least as likely as not (50 percent or greater probability) had onset in, or is otherwise related to active service.

(c) Third, the examiner must opine whether each diagnosed psychiatric disorder at least as likely as not (50 percent or greater probability) was caused by the Veteran's cervical spine, lumbar spine, and knee disorders.

(d) Fourth, the examiner must opine whether each diagnosed psychiatric disorder at least as likely as not (50 percent or greater probability) was aggravated by the Veteran's cervical spine, lumbar spine, and knee disorders.

The examiner must address the following: 1) the Veteran's March 2014 Board hearing testimony, and 2) the November 2016 VA examiner's opinion that the Veteran's depression was proximately due to or the result of his chronic pain syndrome secondary to his multiple conditions, namely his back, cervical neck, and knee.

10. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

11. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

12. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




